DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2021 has been entered.
 
Response to Amendment
The amendment filed on September 21, 2021 cancelled no claims.  Claims 1, 7, 21, 23, 25, and 31 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-9 and 21-31.

Claim Interpretation
The following claim interpretation has been applied to the claims:
Claims 1, 21, and 25 are directed to a method performed by a an app store application executing on a computing device, a computing device executing an app store application, and a non-transitory computer readable storage medium 
As per MPEP 2111.04, claim scope is not limited by claim language that suggests but does not require steps to be performed.  As currently claimed, the scope of the applicant invention is limited to the computing device itself, the operation of the computing device and application executing thereon such as the app store and its functions. However, the applicant’s claims include claim language directed to functions of a different computing device (104) (“an advertising metrics manager”) that is separate and distinct from the claimed computing device (106) as evidenced from Fig. 1.  As such, the claimed device of the applicant’s invention is unable to require that the “advertising metrics manager” perform steps which results in the claim language directed to the operations of the “advertising metrics manager” being optional and thus not limiting to the scope of the claims. The examiner suggests that the applicant amend the claims in a manner that would make both the computing device and its operations as well as the “advertising metrics manager” and its operations part of the claimed invention. This could be accomplished by amending the claims to recite for example: “A method or managing advertisement attributions associated with a software application comprising: an app store application executing on a first computing device performing the steps of….; and a metrics manager operating on a second computing device performing the steps of…” which is supported by the applicant’s specification in at least paragraphs 18 and 48 as well as figure 1. Following is a listing of the claims that identifies the claim 
A method for managing advertisement attributions associated with software applications, the method comprising, by an app store application executing on a computing device: receiving, from a first user application executing on the computing device, a request to access a second user application managed by the app store application, wherein: (i) the first user application is installed by way of the app store application, (ii) the request includes a set of parameters that is provided and digitally signed by an advertisement network associated with the first user application, and (iii) the set of parameters is specific to an advertising campaign for the second user application that is presented by the first user application; storing the set of parameters into a cache of the computing device, wherein the cache stores a plurality of sets of parameters associated with advertising campaigns; and in response to receiving, from the second user application, at least one parameter in the set of parameters included in the request, wherein receipt of the at least one parameter indicates that an activity associated with the second user application satisfies at least one criterion: identifying, among the plurality of sets of parameters stored by the cache, the set of parameters based on the at least one parameter, and providing the set of parameters to an advertisement metrics manager that: (i) verifies the set of parameters, and (ii) indicates, to the advertisement network, that at least one action should be carried out in association with the first user application and the second user application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 21-31 herein are directed to a method, apparatus and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  However, claims 1-9 and 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 21 and 25 recite the following abstract idea: 
receiving, from a first user application a request to access a second user application managed by the app store application, wherein: (i) the first user application is installed by way of the app store application, (ii) the request includes a set of parameters that is provided and digitally signed by an advertiser associated with the first user application, and (iii) the set of parameters is specific to an advertising campaign for the second user application that is presented by the first user application;
storing the set of parameters;
storing a plurality of sets of parameters associated with advertising campaigns;
in response to receiving at least one parameter in the set of parameters included in the request, wherein  receipt of the at least one parameter indicates that an activity associated with the second user application satisfies at least one criterion:
identifying, among the plurality of sets of parameters stored, the set of parameters based on the at least one parameter, and 
providing the set of parameters so that the set of parameters can optionally be verified, and an indication can optionally be made that at least one action should be carried out in association with the first user application and the second user application.
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “advertising, marketing, or sales activities or behaviors” as the claims merely gather data regarding in-app advertisements and activities associated with them, analyzes the data, obtains a result based on the analysis and then transmits the gathered data and the results. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of an app store application, a computing device comprising at least one processor and at least one memory/cache, a first user application, a second user application managed by the app store application, an advertisement network, and an advertisement metrics manager. The additional processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
i.e. “PEG” Revised Step 2A Prong Two=Yes).
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an app store application, a computing device comprising at least one processor and at least one memory/cache, a first user application, a second user application managed by the app store application, an advertisement network, and an advertisement metrics manager to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer components and well known applications.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer and well known applications (as evidenced from at least figure 1, figure 4, paragraph 19 and paragraphs 48-49, the computing device comprising at least one processor and at least one memory/cache is a general purpose computing device; the first user application and second user application are general purpose applications, an advertisement network is a general purpose computing device; the advertisement metrics manager  is a general purpose computing device; and App Store – Wikipedia page 2, line 8 through page 4, line 17, that disclose that app store applications, first user applications managed by an app store and a second applications managed by an application have been well known since at least 2008); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations, if removed from the identified abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
receiving, from a first user application executing on the computing device, a request to access a second user application managed by the app store application, wherein: (i) the first user application is installed by way of the app store application, (ii) the request includes a set of parameters that is provided and digitally signed by an advertiser associated with the first user application, and (iii) the set of parameters is specific to an advertising campaign for the second user application that is presented by the first user application;
storing the set of parameters into a cache of the computing device, wherein the cache stores a plurality of sets of parameters associated with advertising campaigns;
providing the set of parameters to an advertising metrics manager that: verifies the set of parameters, and indicates, to the advertisement network, that at last one action should be carried out in association with the first user application and the second user application. 
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No)
The dependent claims 2-9; 22-24 and 26-31 appear to merely further limit the abstract idea by further limiting the parameters (claims 2 and 26); further limiting the digital signature (claims 3 and 27), further limiting the verification process (claim 4, 5, 28 and 29); adding a removing step with regard to stored data (claims 6, 22 and 30); adding a receiving and installing step (claims 7, 23 and 31); further limiting the criterion associated with an activity (claims 8 and 24); and further limiting the business logic (claim 9), and therefore recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), recite no additional element that have not already been addressed and as such are “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes), and do not add significantly more than the idea (i.e. “PEG” Step 2B=No).  
 claims 1-9 and 21-31 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1, 21, and 25 as currently amended contain the following limitations that render the claims indefinite as it would not be obvious to one of ordinary skill in the art the actual scope intended by the claims as amended:
 In the initial receiving step: “a request to access a second user application” is received and “includes a set of parameters” “specific to an advertising campaign”. 
In the following storing step “ the set of parameters” is stored in a cache that also “stores a plurality of sets of parameters associated with advertising campaigns”
These two steps, when considered together raise the first issue of indefiniteness regarding the claims. One ordinary skill in the art would first be confused between the claimed “a set of parameters specific to an advertising 
The next step recites “in response to receiving, from the second user application, at least one parameter in the set of parameters included in the request, wherein the receipt of the at least one parameter indicates that an activity associated with the second user application satisfies at least one criterion”.
 This step raises the second issue of indefiniteness. As the claim never requires “receiving, from a second user application, at least one parameter”, 
The next step recites “identifying, among the plurality of sets of parameters store by the cache, the set of parameters based on the at least one parameter.
This raises another issue of indefiniteness. As currently claimed the cache is storing both “the set of parameters” “specific to an adverting campaign” that was received during the request to access a second user application and “a plurality of sets of parameters associated with advertising campaigns”. There is no indication in the claims that these two separately recites objects have any antecedent basis in the claim.  As such, one of ordinary skill in the art would not be able to determine how the app store application could use “a parameter” that is received is “in the set of parameters in the request” can possibly be used to identify “the set of parameters” among the plurality of sets of parameters when the set of parameters in the request are not part of the plurality of sets of parameters. For that matter, “the set of parameters” has two possible antecedent sets of parameters that might be intended by the applicant.  Is it referring to a set of parameters associated with an advertisement that is part of the plurality of set of parameters or is it referring to the set of parameters specific to an advertising campaign that is in the request to access? If referring to a set of parameters in the plurality of parameters rather than the received set of parameters in the request, then the identified set of parameters would have no relationship to the user action on the second application or the access request received from the first user application and could not be used by a metrics manager to verify a 
As indicated above, each of these limitations individually raise to the level of being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  When taken in combination it is nearly impossible to identify the metes and bounds of the claim that the applicant intends, so the examiner is unable to suggest claim language that might correct these issues. However, in order to apply prior art and thus further the prosecution of the claim the 
Claims 1, 21 and 25: a method for managing advertisement attributions associated with software applications, at least one non-transitory computer readable storage medium storing instructions that when executed by a computing device, and a computing device configured to manage advertisement attributions associated with software applications by an app store application executing on the computing device comprising:
the computing device comprising at least one processor, and at least one memory storing instructions for executing the app store application;
receiving, from a first user application that was installed from the app store and is executing on the computing device 
a request to access a second user application managed by the app store application, wherein:
the request includes a set of parameters that is provided and digitally signed by an advertisement network associated with the first user application and 
the set of parameters is specific to an advertising campaign for the second user application that is presented by the first user application;
storing the set of parameters into a cache of the computing device;
receiving from the second user application at least one parameter that was determined to match the set of parameters;
providing the set of parameters to an advertisement metric manager.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 7-9, 21, 23-26 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (PGPUB: 2015/0262223) in view of Malhotra et al. (PGPUB: 2017/0300969).

	
Claims 1, 21 and 25: Brown discloses a method for managing advertisement attributions associated with software applications, at least one non-transitory computer readable storage medium storing instructions that when executed by a computing device, and a computing device configured to manage advertisement attributions associated with software applications comprising:
Paragraph 46), the computing device comprising at least one processor, and at least one memory storing instructions that, when executed by the at least one processor (Paragraphs 176-177 and 187), cause the computing device to: 
receiving, from a first user application executing on the computing device, the first user application is installed by way of the app store application (Paragraph 47:  advertisement displaying application executing on the end user computing device; 50: the application includes an SDK that is executable after the application is installed from an application provider; 46: an application provider includes an app store) , 
a request to access a second user application managed by the app store application (Paragraph 50: the advertisement is associated with an installable application available for download; 65: a tracking link is embedded into the advertisement to create a modified advertisement; 70: the modified advertisement is pushed to the end user computing device; 72: the advertisement displaying application on the end user computing device displays the modified advertisement; 73-74: the end user computing device receives the user selection and determines whether the end user has selected or otherwise interacted with the modified advertisement; 76: the tracking link causes the computing device to visit the destination address), wherein:
the request includes a set of parameters that is provided and digitally signed by an advertisement network associated with the first user Paragraph 58-60 : The tracking link includes the executing application; 56: any or all of the values in the tracking link may be hashed and the hash value included in the tracking link instead of the values themselves)  and 
the set of parameters is specific to an advertising campaign for the second user application that is presented by the first user application (Paragraph 58-60: the tracking link includes the offer ID which identifies the advertising campaign may be associated with an indicia, such as the campaign ID, 56: any or all of the values in the tracking link may be hashed and the has value included in the tracking link instead of the values themselves);
storing the set of parameters into a cache of the computing device, wherein the cache stores a plurality of sets of parameters associated with advertising campaigns (interpreted according the 35 USC 112 rejection above as: storing the set of parameters into a cache of the computing device); 
Brown discloses transmitting the modified advertisement containing the tracking link with the set of parameters to computing device of the user and the user clicking on the modified advertisement containing the tracking link with the set of parameters in at least figure 6a and paragraphs 72-74.  Brown further discloses in paragraph 75 that the tracking link, executing a macro on the client computer, instructs the end user computing device to gather additional parameters that is then stores the additional parameters with the set of parameters in the tracking link.

However, the analogous art of Malhotra discloses, in at least paragraph 47, that it is well known to store received advertisements and any other presented information (e.g. parameters) in a cache of the client device.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the  modified advertisement containing the tracking link with the set of parameters received by the client device as disclosed by Brown by implementing the storing of said information in a cache of the client device at disclosed by Malhotra.  The rationale for doing so is that combining such features of Malhotra with the invention of Brown is merely combining old elements.  The received modified advertisement containing a tracking link with the set of parameters, taught by Brown, must be stored in some manner on the client device.  The storing of the modified advertisement containing a tracking link with the set of parameters in a cache of the client device as disclosed by Malhotra do not change or effect the normal functions of the modified advertisement containing a tracking link with the set of parameters as the operation of said modified advertisement and the resultant tracking would be 
in response to receiving, from the second user application, at least one parameter in the set of parameters included in the request, wherein the receipt of the at least one parameter indicates that an activity associated with the second user application on the computing device satisfies at least one criterion; and (interpreted according the 35 USC 112 rejection above as: receiving from the second user application at least one parameter that was determined to match the set of parameters) (Paragraph 83: when the second user application is installed it includes  a tracking SDK which collects data such as that the application is installed or executed for the first time and sends this information to the tracking engine); and 
providing the set of parameters to an advertisement metrics manager (Paragraph 98: the tracking engine receives the information sent by the tracking SDK and stores it in an application installation record ) that: 
verifies the set of parameters (Paragraph 99: the tracking engine matches the application installation record with the previously stored user click record by verifying that the parameters in the user click record and application installation record match and were created within the predetermined lookback period), and 
102: when a match is determined, the tracking engine assigns credit for a conversion from a click to an install to the advertisement and the advertisement provider that led to the installation)

Claims 2 and 26: Brown and Malhotra disclose the method of claim 1, and the at least one non-transitory computer readable storage medium of claim 25, wherein the set of parameters includes: (i) an advertisement network identifier (ID) associated with the advertisement network, (ii) a campaign ID that identifies a type of the advertising campaign, and (iii) a universally unique identifier (UUID) that is unique to the set of parameters relative to other sets of parameters generated by the advertisement network. (Paragraphs 58-60: the tracking link includes a publisher ID and an offer ID which is a campaign ID)  the offer ID which identifies the advertising campaign may be associated with an indicia, such as the campaign ID, 43-44: the publisher ID is an advertisement network ID because a company may act as both a Mobile Advertising Network and a Mobile Advertising Publisher  56: all of the values in the tracking link may be hashed and a hash is a universally unique identifier (UUID) that is unique to the set of parameters relative to other sets of parameters generated by the advertisement network)

82:  the end user computing device receives user instructions via the user interface and in response thereto, downloads and installs the application which occurs before the previously cited tracking SDK sends the installation information.) 

Claims 8 and 24: Brown and Malhotra disclose the method of claim 7, and the computing device of claim 21, wherein the at least one criterion includes: an installation of the second user application on the computing device, the second user application launching for a first time, the second user application launching a threshold number of times, a user interacting with the second user application for a threshold amount of time, and the user performing at least one particular action within the second user application. (Paragraph 83: when the second user application is installed it includes a tracking SDK which collects data such as that the application is installed or executed for the first time and sends this information to the tracking engine; 98: the tracking engine receives the information sent by the tracking SDK and stores it in an application installation record)

102: when a match is determined, the tracking engine assigns credit for a conversion from a click to an install to the advertisement and the advertisement provider that led to the installation; a financial incentive may be provided to the advertisement provider in the form of a payment transfer to an account of the advertisement provider at a financial institution, a credit to an account of the advertisement provider as tracked by the tracking system, and/or the like)

Claim 3-5 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (PGPUB: 2015/0262223) in view of Malhotra et al. (PGPUB: 2017/0300969) in further view of Wu et al. (PGPUB: 2011/0321167).

Claims 3, 4, 27 and 28: The method of claim 2, and the at least one non-transitory computer readable storage medium of claim 26, wherein a private key associated with the advertisement network is used to digitally-sign (i) the advertisement network ID, (ii) the UUID, and (iii) the campaign ID; and wherein the advertisement metrics manager verifies the set of parameters using a public key counterpart to the private key.
Brown and Malhotra disclose the method of claim 2, and the at least one non-transitory computer readable storage medium of claim 26, wherein a hash is used to digitally-sign (i) the advertisement network ID, (ii) the UUID, and (iii) the campaign ID 

Claims 5 and 29: Brown, Malhotra and Wu discloses the method of claim 4, and the at least one non-transitory computer readable storage medium of claim 28, wherein verifying the set of parameters includes identifying that the campaign ID has not been previously verified within a different set of parameters. (Brown: Paragraph 144)

Claim 6, 22 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (PGPUB: 2015/0262223) in view of Malhotra et al. (PGPUB: 2017/0300969) in further view of Wang (US Patent Number: 10,460,098).

Claims 6, 22, and 30: The method of claim 1, the computing device of claim 21, and the at least one non-transitory computer readable storage medium of claim 25, further comprising: removing the set of parameters from the cache in response to: (i) providing the set of parameters to the advertisement metrics manager, or (ii) identifying that the set of parameters has been stored in the cache for a threshold amount of time.
Brown and Malhotra discloses the method of claim 1, the computing device of claim 21, and the at least one non-transitory computer readable storage medium of claim 25, further comprising: a contribution window for the set of parameters wherein parameters that occur before the contribution window are not used in determining credit for an attribution in at least paragraph 127 of Brown.  
Brown and Malhotra do not disclose removing the set of parameters from the cache in response to: (i) providing the set of parameters to the advertisement 
However, the analogous art of Wang discloses that it is well known to purge information in a data store when entries reach a threshold age.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the removal of data in response to identifying that the data has been stored in the memory (cache) for a threshold amount of time as disclosed by Wang in the operation of client device that stores (caches) the set of parameters as disclosed by Brown and Malhotra.  The rational for doing so is that it would be obvious to try because there is no indication in Brown and Malhotra that such information is expected to be used for any additional functions.  Thus, there is no indication that the deletion of such information would result in Brown and Malhotra operating in a manner different than disclosed.  When data in a database is no longer useful for its intended purpose it would be obvious to delete such data to ensure that the size of the database remains manageable. 

Response to Arguments
Applicant's arguments filed March 12, 2021 have been fully considered but they are not persuasive. 
The applicant argues that the claims as amended are eligible under 35 USC 101. The examiner disagrees as indicated in the 35 USC 101 rejection above.  The applicant provide no specific reason as to why the claims amended might be eligible under 35 USC 101 and as such the Applicant's arguments fail to comply 
The applicant’s arguments with regard to the 35 USC 103 rejection are moot as they are directed to the claims as amended which as indicated in the 35 USC 112 rejection above are so indefinite that it impossible to determine the metes and bounds of the scope of the claims. The 35 USC 103 rejection has been applied using the broadest reasonable interpretation of the claims as indicated in the 35 USC 112 rejection above and the Claim Interpretation sections above.  The prior art of record clearly discloses the limitations of the claims as outlined in the 35 USC 112 rejection above and as such the rejection is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al. (2015/0287103) which discloses providing in-app advertisements on a mobile device using a software development kit and auctioning system.
Kalavade (8,838,784) disclose capturing, analyzing and accessing application level activity on a mobile device including downloads from an app store, and advertisement clicks.
Mann et al. (2015/0186913) discloses the tracking and attribution of in-app content redemptions for app advertisers.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.